                              ?‘
      Case 5:20-cv-00019-JPB-JPM Document 37-30 Filed 08/28/20 Page 1 of 1 PageID #: 335


    BP—A0148                                           INMaTE REQUEST TO STAFF         CDFRM
    MSLC 10
    U.S. DEPARTMENT OF JUSTICE                                                             FEDERAL BUREAU OF PRISONS


     TO: (Name and Title of Staff Member)                              DATE:               ~   —       -i
          &Y.,\_,~.j~-               C~kft~
     FROM:                                                             REGISTER NO.
                 i,~   ,       ,~    ~                                                      2~ ~
     WORK ASSIGNMENT:                      A                           UNIT:



    SUBJECT: (Briefly state your question or concern and the solution you are requesting.
    Continue on back, if necessary.   Your failure to be specific may result in no action being
    taken.   If necessary, you will be interviewed in order to successfully respond to your
    request.


                                ~ {                 ~               M(         ~       ~       (   c



                                                                                           ~                ~


L                                                             ~                                ~


                                                       (Do not write below this    line)


     DISPOSITION:




                   Signature             Staff Member                  Date



    Record Copy            —   File;     Copy   —   Inmate

    PDF                                                 Prescribed by N55l/


                                                                        This form replaces BP—l48.070 dated Oct   86
                                                                        and BP—S148.070 APR 94


    ~       IN   SECTION         6   UNLESS     APPROPRIATE   FORP~~YI~’OLDER                          SECTION 6
